IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: JOHN MARSHALL PAYNE III               : No. 85 MAL 2016
                                             :
                                             :
PETITION OF: COMMONWEALTH OF                 : Petition for Allowance of Appeal from
PENNSYLVANIA                                 : the Order of the Superior Court


                                        ORDER



PER CURIAM

       AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

Justices Donohue and Mundy did not participate in the consideration or decision of this matter.